Citation Nr: 0009372	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970 and from September 1970 to October 1987.  During 
that time, he had several tours of duty in the Republic of 
Vietnam during the Vietnam era.

This appeal arises from an April 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied 
service connection for post-traumatic stress disorder (PTSD).

For reasons that will be further explained below, the 
veteran's claim is better characterized as a service 
connection claim for a psychiatric disability, to include 
PTSD.


FINDINGS OF FACT

1.  The veteran had active duty service as a combat 
infantryman and received the Purple Heart service decoration, 
the Combat Infantryman's Badge, and the Bronze Star Medal 
with "V" device.

2.  On Department of Veterans Affairs (VA) examination in 
February 1998, the veteran had some mild symptoms of PTSD 
that were insufficient to make a clear diagnosis.

3.  On VA examination in August 1998, the examining VA 
psychiatrist found the veteran to have psychological sequelae 
to combat exposure, including intrusive thoughts, nightmares, 
exaggerated startle response, and survivor's guilt.  Because 
of the absence of symptoms such as persistent avoidance of 
stimuli associated with the trauma and psychological numbing, 
the examining VA psychiatrist rendered a diagnosis of 
adjustment disorder with mixed anxiety and depressed mood, 
chronic. 



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran's claim is well grounded.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant has met the initial burden, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A service connection claim for PTSD is also governed by 
38 C.F.R. § 3.304(f) (1999), which requires medical evidence 
of a clear diagnosis of PTSD, credible supporting evidence 
that the claimed inservice stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed inservice stressor is related combat, service 
department evidence that the veteran engaged in combat or the 
award of certain combat citations (such as the Purple Heart), 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
Ibid.

The veteran states that he engaged in combat on numerous 
occasions while serving in the Republic of Vietnam during the 
Vietnam era.  He indicates that he witnessed several 
traumatic events, including the deaths of fellow soldiers.  
The veteran has been awarded several decorations and 
citations, including the Purple Heart, the Combat 
Infantryman's Badge, and the Bronze Star Medal with "V" 
device.  The veteran's decorations and service reflect his 
meritorious combat duty.  Consequently, the combat-related 
decorations are sufficient evidence that the veteran did in 
fact experience the stressors which are now the basis of his 
PTSD service connection claim.

The next issue, whether there is medical evidence of a clear 
diagnosis of PTSD, is somewhat more complicated.  On the one 
hand, the veteran does not have a clear diagnosis of PTSD, 
yet on the other hand, the evidence is overwhelmingly 
supportive of his claim that he has suffered some type of 
psychiatric disability as a result of his combat duty.  The 
veteran has undergone two VA examinations, one in February 
1998 and the second in August 1998.

On the February 1998 VA examination, the examining VA 
psychiatrist evaluated the veteran and concluded as follows:

The results of the examination suggest that while 
[the veteran] is currently experiencing some mild 
symptoms of Post Traumatic Stress Disorder, he 
does not appear to be currently experiencing 
significant psychiatric impairment.  He does have 
a history of traumatic experiences while serving 
in the service, including a threat to death and 
harm to himself, the witnessing of death and 
injury to fellow soldiers.  These traumatic 
experiences appear to be re-experienced through 
some intrusive thoughts and periodic nightmares.  
[The veteran] also report [sic.] difficulties with 
falling and staying asleep and problems with anger 
and irritability.  The present evaluation did not 
find any significant evidence of avoidance of 
traumatic stimuli, numbing of responsiveness, or 
emotional detachment in [the veteran's] behavior.  
Also, there was no significant suggestion of 
emotional distress or anxiety component.

The examining psychiatrist rendered the following diagnosis:  
"Symptoms of Post Traumatic Stress Disorder, but 
insufficient to make a clear diagnosis."

The veteran was reexamined in August 1998.  At that time, the 
examining VA psychiatrist, who was different from the 
examining psychiatrist from the February 1998 examination, 
provided the following discussion of the veteran's 
psychiatric condition:

Those traumatic events left [the veteran] definite 
symptoms which fall within the spectrum of the 
post traumatic stress disorder.  Namely, intrusive 
thoughts, nightmares, exaggerated startle 
response, survivor's guilt.  It appears that those 
symptoms had a negative effect on his marriages.  
There is a minimal adverse effect on his social 
life.  What is missing from the whole picture of 
the post traumatic stress disorder is a behavior 
of persistent avoidance of stimuli associated with 
the trauma, and any psychological numbing.  Also, 
the impairment on his social and occupational life 
has not been a paramount one.

Most of this patient's reactions to the 
experiences of the war have to do with internal 
anguish, which is present even now.

It is a technical peculiarity that one cannot 
assign the diagnosis of post traumatic stress 
disorder in this case, since one has to follow the 
requirements of the DSM-4 [Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. 
(DSM-IV)].

This veteran has psychological sequelae to the 
exposure to combat.  Events that remind him of the 
war are acting as chronic stressors, generating in 
him bouts of anxiety and depression.  His 
employment provides him with a constant supply of 
stressful stimuli, triggering intrus[]ive 
thoughts.  [Emphasis added.]

The examining psychiatrist diagnosed the veteran with 
adjustment disorder with mixed anxiety and depressed mood, 
chronic.

Thus, while the examination reports explicitly state that 
there is no clear diagnosis of PTSD that comports with the 
requirements of the DSM-IV, see 38 C.F.R. § 4.125(a) (1999), 
both examination reports also are clear that the veteran has 
some type of PTSD symptomatology.  Additionally, the 
diagnoses and discussions are quite clear in that the 
veteran's current psychiatric condition has resulted form his 
combat experiences.  These diagnoses and discussions provide 
the requisite medical nexus evidence between a current 
disability and the veteran's combat service.  Accordingly, 
the veteran's claim for a psychiatric disability, to include 
PTSD, is well grounded.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

As the discussion above suggests, the lack of a clear 
diagnosis of the veteran's psychiatric disability has created 
complications.  Both examining psychiatric evaluations 
related the veteran's psychiatric disability to the veteran's 
combat experiences.  However, one examining psychiatrist 
rendered a diagnosis of "symptoms of Post Traumatic Stress 
Disorder, but insufficient to make a clear diagnosis," while 
the second psychiatrist diagnosed the veteran with adjustment 
disorder with mixed anxiety and depressed mood, chronic.  The 
case will be remanded to the RO for the performance of a 
thorough and comprehensive VA psychiatric evaluation to 
reconcile the various diagnoses into a consistent picture.  
See 38 C.F.R. § 4.2 (1999); Shoemaker v. Derwinski, 3 Vet. 
App. 248, 254-55 (1992) (requiring reconciliation of 
diagnoses where claimant has submitted well grounded claim).

In connection with that reconciliation of diagnoses, the RO 
should also seek to obtain copies of records of counseling 
that the veteran mentioned at the time of the February 1998 
VA examination.  The examining psychiatrist noted that the 
veteran had received three months of "helpful" counseling 
in the early 1980s; initially, that counseling was marital 
counseling, but it "evolved into more individual counseling 
with him and his problems with Vietnam and Post Traumatic 
Stress Disorder."  Copies of this counseling should be 
obtained and associated with the claims folder before the 
veteran undergoes the additional, aforementioned psychiatric 
evaluation to reconcile his diagnoses.

Finally, generally, the Board does not intimate an opinion as 
to the eventual outcome of a particular case when a matter is 
remanded to the RO for further adjudication.  However, the 
Board strongly notes that VA medical professionals have 
attributed the veteran's psychiatric disability to his combat 
service on two separate occasions (February 1998 and August 
1998).  On remand, the RO must take into account all of the 
evidence of record, including the February 1998 and August 
1998 VA examination reports linking the veteran's psychiatric 
disability to combat duty and traumas.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his psychiatric 
disability claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The RO must request that the veteran 
provide additional information regarding 
the counseling mentioned in the February 
1998 VA examination report.  Upon 
obtaining the requisite information and 
any necessary authorizations from the 
veteran, the RO must seek to obtain 
copies of the counseling records and to 
associate any such records with the 
veteran's claims folder.
 
2.  The RO must schedule the veteran for 
a complete and thorough VA examination 
in order to determine the precise nature 
of the veteran's psychiatric disability, 
to specifically discuss the references 
in the February 1998 and August 1998 
examination reports to PTSD, and to 
reconcile any and all diagnoses into a 
consistent picture.  The examiner should 
be provided with the veteran's claims 
folder and should review the veteran's 
medical history prior to conducting the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time.  The examination report should set 
forth all pertinent findings in a clear, 
comprehensive, and legible manner.

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The veteran should be reminded by the RO 
that he may submit any such records or that he may request 
that VA seek to obtain any such relevant records.

The Board notes that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if service connection for a psychiatric disability, 
to include PTSD, may be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case.  The 
case should thereafter be returned to the Board for further 
review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals





 


